Case 4:18-cv-00519-ALM Document 95 Filed 06/16/20 Page 1 of 3 PageID #: 3364




                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP and
WAPP TECH CORP.,

                   Plaintiff,
                                                       Case No. 4:18-cv-00519-ALM
       v.
BANK OF AMERICA CORP.,

                  Defendants.



            NOTICE OF DESIGNATION OF LEAD COUNSEL FOR PLAINTIFF

       Notice is hereby given that the undersigned attorney, Robert Harkins will serve as lead

counsel for Plaintiff, Wapp Tech Limited Partnership and Wapp Tech Corp., replacing Timothy

Devlin as lead counsel for the above-captioned case.



 Dated: June 16, 2020                           /s/ Robert Harkins
                                                Robert Harkins
                                                CA State Bar No. 179525
                                                Korula T. Cherian
                                                RuyakCherian LLP
                                                1936 University Ave, Suite 350
                                                Berkeley, CA 94702
                                                sunnyc@ruyakcherian.com
                                                bobh@ruyakcherian.com

                                                Thomas M. Dunham
                                                Robert Ruyak
                                                Amadou Kilkenny Diaw
                                                RuyakCherian LLP
                                                1901 L St. NW, Suite 700
                                                Washington, DC 20036
                                                tomd@ruyakcherian.com
                                                robertr@ruyakcherian.com
Case 4:18-cv-00519-ALM Document 95 Filed 06/16/20 Page 2 of 3 PageID #: 3365



                                      amadoukd@ruyakcherian.com

                                      Clyde M. Siebman
                                      Siebman, Forrest, Burg & Smith LLP
                                      Federal Courthouse Square
                                      300 North Travis St.
                                      Sherman, TX 75090
                                      clydesiebman@siebman.com

                                      J. Mark Mann
                                      MANN| TINDEL| THOMPSON
                                      300 West Main Street
                                      Henderson, TX 75652
                                      mark@themannfirm.com

                                      Counsel for Plaintiff




                                     2
Case 4:18-cv-00519-ALM Document 95 Filed 06/16/20 Page 3 of 3 PageID #: 3366




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this 16th day of June, 2020, with a copy of this document via CM/ECF.

                                                   /s/ Robert Harkins




                                               3
